Title: To George Washington from George William Fairfax, 2 March 1775
From: Fairfax, George William
To: Washington, George



My Dear Sir
Newton [England] March 2d 1775

Your very obliging favor of the 15th of November last, I received only the 23d Ulto. Immediately upon which, I wrote to London to know whether any Ships would be now sent to America, and have for answer, that one would Sail about the 8th instant.
Therefore I sett down to acquaint you that I had, so far engaged a Horse for you, as only to wait this month for your directions, and its luckey enough they came in time, for I think I should have ventured to have given more than you seem to incline, tho’ much under the Price before mentioned. The uncertainty of your Return, from the Service of the Country, I suppose prevented either Mr Peyton, or Willis waiting on You. indeed I should not like that they should be to troublesome. Mr Willis may have his Reasons for Postponing the Sale, and Renting the House &c. to so late a Season as the 5th Decr; but I should have thought (If the Stock was to be Sold) the time you fix’d would have been more Eligab[l]e, indeed a better time for the whole. As to the Furniture Remaing I can only repeat, that

unless we can gett near the Value of that in the Chinch Room, I should like to have it sent Over if Possible, meaning only the Curtains, Counterpains, and Covers of the Chairs, and that entire in the Blue, or Dressing Room, I must beg your acceptance of, and the sooner its taken away the better. You kindly mentioned, some time ago, that the House at Belvoir leaked very much, and that it was necessary to have it new Coverd. Pray my good Sir direct Mr Willis to gett it done, or whatever you may now, or hereafter think proper to be done in the best manner, you, I dare say, can Order the best Shingles from this the dismal, Plank may be either bought, or sawed in the Neck to cover the Rooff or other Services, for I would by all mean keep the House tight, and well, without, whatever it may be within.
I am exceedingly sorry to hear, that you, & our Friend Colo. Tayloe were engaged in so disagreable a business, as the Sale of poor Colo. Mercers Estate, it’s what I apprehended, and do sincerely wish it may fetch as much as He and Mr Ballendine Estimated it at last Spring, when the Colonel sent it me, to put my name to it, which I was sorry to decline, as I felt much for Him, yett I thought I could not do it against my own Opinion, and give the Mortgagees cause to Censure Me hereafter.
It asstonishes me very much, my good Sir, to find that you have had so many Proved Accots presented against me. You Sir, indeed I might almost say, the whole Colony knew, or heard of my intention of going to England for Years, and its well known, that I Advertised it some time before [I] Embarked, desiring Persons, having any Claim to bring them in, in Order to be discharged, and I thought myself happy in Leaving few or no Debts unpaid. But no sooner than my Back is turned, and not able to Face these Artfull and ill designing People, they are brought in and above all are sworn to. I mention these things my Friend, rather to justify myself a little to You, not to stop any just Debts being paid, and could ask Jonathan Stone, Bryan Allison &c. why they did not bring in their Accots when I was present? which I absolutely say they did not. I must Confess my Book, or Ledger was not kept as I could have, and now wish it had been, yett I thought few excepting yourself, and Merchts could be much more regular, in taking of Receipts, or minuiting in a little long Clasp Book, and a Marble cover’d one; the Money I paid, and also in keeping together such Accots and Receipts, as I did

not think worth raising an Accot for. I could say much more on this Subject, but I fear I have tired your patience already, and that I shall carry it beyond the bounds of a Letter, especially when I am shortened as to time, being again called upon a Committee appointed to draw up a Petition to the C——n in favour of America. Therefore must only beg that You’l lett Mr Peyton (if He has not them already) have the two little Books mentioned, the loose Accot and Receipt, (for I cannot think of taking up either your, or your Clerks time) with directions to pay those that are just and right, without giving You the trouble, for I am truly and sincearly ashamed of the trouble you have had in my affairs, and I want Words to express my acknowledgment of them. Here I must return a little, and inform you, that [I] Employ’d Jonathan Stone rather out of Charity, and lett him have Money, or Orders upon the Mercht at Colchester whenever he wanted, and frequently was largly in advance, during which He told me as well, as he was able, a melancholy Tale of his having a right to some Land in Maryland. I took Council for him, and Employd Mr Johnston who Pleaded in that Province, in Order that the poor Man should have justice, upon this He grew negligent, worked only part of days, and charged me with whole ones, often gave in a greater number of Rails, than either Andrew Faws, or Daniel Stone, after him rendered an Accot of, which I dare say can appears, and if He ment the Honest thing, He must acknowledge that I had frequently offerd him if any Ballce there was, upon a just and fair settlement, if he could make it appear I would pay it. But He was foolishly obstinate, and I did not care to be imposed upon, by paying for Services not performed. As to poor Honest Daniel Stone, He preferred Twenty Pounds, standing Wages, to a Share of the Crop, had it whenever he pleas’d, and often urged me to keep it in my hands to buy a young Negroe, which his heart seemd to be sett upon, but being disappointed, I indulged him with the one He fancied of mine the very morning I saw you last, at a less value than Mr Willis sett her at, and then closs’d and Signd the Accot, so that I apprehend if Mr Willis was to examine that Accot he will find that fifteen or £16 pounds was not at that time due to Daniel, but would be the Jany or Feby following the time that his Wages commenced, and then I dare say I desired him to pay the Ballance, as indeed I would do every Mans, espetially an honest

poor Labourer, who I never ment to injure, in my Life, but on the contrary have assisted many. Pardon my good Sir, this digression, as I cannot help feeling the malignity of such Accusors. Now to return to your last, I am sorry to find that Mr Willis should give you the trouble of writing about the Tobacco, or any part of his Duty, tho’ ultimately it may turn out to my Advantage that no more than seven Hhds were Shipt, yett I wish that the whole had been sent, for this is the time I stand most in need. I hope before this, that Mess. Adam, Campbell & Dalton have ventured upon the Bloomery Accot which I was anzious of doing Years ago, and applyed to Mess[r]s Ross, Henderson and Lawson for that purpose, but owing to the difficulties of getting the parties together or some other Cause that I am a stranger to, It was omitted untill the day before we left Belvoir, when it was impossible to Enter upon such Perplexed a business. Mr Campbell being then there readily offerd his very kind assistance. I gave him the little Trunk containing those Papers, and willingly consented to leave it to him, Mr Dalton and others named in a peice of Paper. If I mistake not, I think Mr Dalton was in the House the morning you & Lady was so good as to come and see Us the day we Embarked. You possibelly may remember (as I do to my great uneasyness) that Mr Willis only came the Eveng before or that very morning, by which, things were left in such confusion, instead of his coming there to reside, as was my Plan.
What can, or dare I say, about the unhappy difference between this Country and America. That you are condemned by the M——y, and their dependents, and much Aplauded by ever wilwisher to the Antient and Constitutional Right of Englishmen, whether on this, or the other side of the Atlantic; of which there are a great Majority in this County. You’l hear probabelly before this reatches you, what Steps have been taken, how supported, and defended, and at last how inconsistantly they have Acted in the great World, various are the Conjectures about the much talked of Motion, and sudden change, some thinks it proceeds from unfavourable Accounts from the Continent of Europe, some that they are frightened at the Expence, and others that it was only intend to Intimidate and cause a decension in the Colonys. But I rather think, that they find they have gone far enough, that the Americans are not so easily Duped, and that

a War cross the Atlantic will be the most expences one they have had, and the difficulty of raising the Supplys to support so unnatural a one. It is pretty certain that the M——r has lost ground, that many of his Friends did desert him upon the late Question, and such a jealousy has arose, that it’s thought, a change in the M——y must soon take Place. God grant, that it may be for the better, worse I think it cannot be, consequently we all hope for an Amendment, yett I fear it never will happen while the Primier, has so many lucrative Places in his disposal, and People grow more and more Extravigant. However this We can, and I believe very justly say, that Law is on our side, for all the Law Lords that do not fill some high Office, and many great & disinterested Gentn in the Commons, are in support of America, and by examining the List, you may find that many of the Worthies are sent from this part of the Kingdom.
It is reported in London, that you are Training the People of Virginia to the use of Arms. I hope you do not find those of your own County the most defficient, or that they misbecome their new uniform. They are going to have a General Review of all the Militia here, but for what I know not, as it’s not Customary, time only will shew the Event of all things, and God grant you, your Privilages, and a happy and speedy Reconciliation upon Constitutional Principals, is the daily Prayer of Dear Sir Your Affect: and Most Obliged humble Servt

Go. Wm Fairfax

